Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1-15 are allowed.
Regarding Claim 1,7,
Sagardoyburu discloses a (Fig. 2) a coated polarization layer (30) including a liquid crystal material (60) and a dichroic pigment [0058], and 5configured to absorb light linearly polarized in a second polarization direction perpendicular to a first polarization direction; an optical sheet (a,b,c,d) configured to reflect light linearly polarized in the first polarization direction and transmit light linearly polarized in the second polarization direction; a front panel (6) disposed between the coated polarization layer (30) and the optical sheet (a,b,c,d)and 10capable of changing a polarization direction of incident light into another polarization direction in accordance with a voltage applied to the front panel [0041], the front panel (6) including a first substrate (21) having a terminal region [0030], a second substrate (22), a liquid crystal layer (24) that is disposed between the first substrate and the second 15substrate, and a driver IC [0030] mounted on the terminal region (where the thin film transistors would be located) that is not opposed to the second substrate; a display panel (2) overlapping with the front panel (6) in a plan view; a polarization plate (34) disposed between the optical sheet (a,b,c,d) and the display panel (2), and 2 transmitting light linearly polarized in the second polarization direction to the optical sheet; a third substrate (32) overlapping with the front panel (6) in the plan view; 
Sagardoyburu does not disclose using the method of coating a polarizer, a base material layer  disposed between the coated polarization layer and the third substrate, and is subjected to a process to have an orientation; and 19Docket No. PJDA-17057C1-US an anti-reflective layer disposed on one surface of the third substrate, the one surface facing away from the coated polarization layer, and the anti-reflective layer overlapping with an edge of the third substrate, the coated polarization layer is disposed between the second substrate and the third substrate, the liquid crystal material orients in accordance with the base material layer, the dichroic pigment orients in accordance with the liquid crystal material, and 10the coated polarization layer does not contain iodine.  
Aaltonen discloses using the method of coating a polarizer.
Hiroki et al discloses wherein an anti-reflective layer is disposed on one surface of the third substrate, the one surface facing away from the coated polarization layer. [0266] says the anti reflection layer can be provided as appropriate, therefore can be placed at any location such as what is claimed the antireflective layer is disposed on one surface of the third substrate.
Matsuhiro et al discloses wherein a base material layer made of cycloolefin polymer [0035] is disposed between the third substrate and the coated polarization layer.
It would not have been obvious to one of ordinary skill in the art to combine all the references to disclose the method of coating a polarizer, a base material layer  disposed between the coated polarization layer and the third substrate, and is subjected to a process to have an orientation; and 19Docket No. PJDA-17057C1-US an anti-reflective layer disposed on one surface of the third substrate, the one surface facing away from the coated polarization layer, and the anti-reflective layer 
Claims 2-6 depends on Claim 2, therefore are allowed.
Claims 8-15 depends on Claim 7, therefore are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LUCY P CHIEN/Primary Examiner, Art Unit 2871